Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 9/1/21. Claims 1-11 and 13-20 are pending with claims 1, 9 and 15 in independent form.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A device, comprising: a memory coupled to an integrated circuit device, wherein the integrated circuit device comprises a processor and a hardware security accelerator component that accelerates one or more functions of the integrated circuit device and executes a cryptographic module, wherein the hardware security accelerator component accelerates the one or more functions of the integrated circuit device at a level of speed greater than a second level of speed of the processor; and a radio frequency identification device coupled to the integrated circuit device that communicates with a radio frequency identification reader device based on the cryptographic module. With respect to claim 9 and all its dependencies, A computer-implemented method, comprising: executing, by a radio frequency identification device operatively coupled to a processor, a cryptographic module; communicating, by the radio frequency identification device, with a radio frequency identification reader device based on the cryptographic module; capturing, by the radio frequency identification device, sensor data; and controlling, by the radio .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH